                                                           U.S. DISTRICT COURT
                                                       NORTllERN DISTRICT OF TllXAS
                                                                   FILED
                 IN THE UNITED STATES DISTRI T C01RT
                      NORTHERN DISTRICT OF T AS      JAN                - 7 2019
                          FORT WORTH DIVISION

                                                        CLERK, U.S. DISTRICT COURT
WILLIAM J. AXSOM, II,                §                     By·--"T!J<'.'.e:":pu::'."1y:""""--
                                     §
            Applicant,               §
                                     §
vs.                                  §       NO. 4:18-CV-830-A
                                     §
ERIC D. WILSON, WARDEN,              §
                                     §
            Respondent.              §



                    MEMORANDUM OPINION AND ORDER

       Carne on for consideration the application of William J.

Axsom, II, for writ of habeas corpus pursuant to 28 U.S.C.

§   2241. The court, having considered the application, the

response of Eric D. Wilson, Warden, the reply, the record, and

applicable authorities, finds that the application must be

dismissed for want of jurisdiction.

                                    I.

                         Ground of the Application

      On October 9, 2018, applicant filed a document titled

"Memorandum of Law in Support of         §   2241 Petition for Writ of

Habeas Corpus with Points and Authorities," by which he initiated

this action. The "Overview" section of the document identifies

the ground for relief as follows:

           Petitioner presses an actual, factual innocence
      claim contending that the recent holdings of the
      Supreme Court in Esquivel-Quintana v. Sessions, 198 L.
     Ed. 2d 22 (2017), which held that the generic federal
     definition of •sexual abuse of a minor" requires the
     age of the victim to be less than 16, announced a new
     substantive rule that alters the range of conduct
     associated with 18 U.S.C. §§ 2252 and 2256. Petitioner
     further contends that under the rationale of the
     Esquivel-Quintana Court, as applied by other courts
     since, there becomes a logical application such that 18
     U.S.C. §§ 2252 (a) (2)-Possession of Child Pornography,
     and 2252(a) (4) (B)-Distribution of Child Pornography,
     are analogous to the statute at odds in Esguivel-
     Quintana, 18 U.S.C. §§ llOl(a) (43) (Al-Immigration and
     Nationality General Provisions, and 3509-Definition of
     Sexual Abuse of a Minor, providing the presumptive
     effect of changing the age requirement of§ 2252(a) to
     16, the federal age of consent. This change now
     demonstrates Petitioner may have been convicted of a
     non-existent offense, of which he was in fact
     actually/factually innocent even before this watershed
     decision.

Doc. 1 1 at 1-2.

                                               II.

                                         Background

     On September 8, 2010, applicant was named in a two-count

indictment in the United States District Court for the Eastern

District of Arkansas charging him in Count 1 with distribution of

child pornography, in violation of 18 U.S.C. § 2252 (a) (2), and in

Count 2 with possession of child pornography,                          in violation of 18

U.S.C.   § 2252 (a) (4) (B). Doc. 14 at 9, 19. On May 3, 2012, he was

found guilty by a jury as to both counts. Id. at 7. Applicant had

a prior federal conviction for trafficking in material involving



     'The "Doc.   "reference is to the number of the item on the docket in this action.

                                                2
the sexual exploitation of children, in violation of 18 U.S.C.

§   2252(a) (1).   Id. at 19. Therefore, he faced a statutory

mandatory minimum sentence of 180 months as to Count 1 and 120

months as to Count 2. Id. His guideline range was 188-235 months,

but the district court granted a downward departure and sentenced

applicant to 180 months' imprisonment. Id. at 20. Applicant

appealed and his conviction was affirmed by the United States

Court of Appeals for the Eighth Circuit. Id. at 18-25. The United

States Supreme Court denied his petition for writ of certiorari.

Id. at 5, dkt. 115.

       On February 23, 2016, applicant filed a motion under 28

U.S.C.   §   2255 to vacate, set aside or correct sentence. Doc. 14

at 4, dkt. 117. The motion was denied. Id. at 3, dkt. 151.

Applicant appealed and the ruling was affirmed and certificate of

appealability denied. Id. at 3, dkt. 172; id. at 60; id. at 64.

                                    III.

                        Applicable Legal Principles

       An application for writ of habeas corpus under 28 U.S.C.

§   2241 and a motion to vacate, set aside, or correct sentence

under 28 U.S.C.     §   2255 serve distinct purposes. Pack v. Yusuff,

218 F.3d 448, 451       (5th Cir. 2000). Section 2255 is used to

challenge errors that occurred during or before sentencing. Id.;

Oja v. I.N.S., 106 F.3d 680, 683          (5th Cir. 1997). Section 2241 is

                                      3
a means of attacking the manner in which a sentence is executed.

Pack, 218 F.3d at 451; Tolliver v. Dobre, 211 F.3d 876, 877 (5th

Cir. 2000). A             §   2241 application that challenges the validity of

a conviction and sentence is ordinarily dismissed or construed as

a    §       2255 motion. Pack, 218 F.3d at 452.

             A federal prisoner may challenge the legality of his

detention under               §   2241 if he falls within the •savings clause"

of       §    2255, which states:

             An application for a writ of habeas corpus in behalf of
             a prisoner who is authorized to apply for relief by
             motion pursuant to this section, shall not be
             entertained if it appears that the applicant has failed
             to apply for relief, by motion, to the court which
             sentenced him, or that such court has denied him
             relief, unless it also appears that the remedy by
             motion is inadequate or ineffective to test the
             legality of his detention.


28 U.S.C.           §   2255(e).     Hence, the court may consider a petition

attacking a sentence under                   §   2241 "if the petitioner establishes

that the remedy under                 §   2255 is inadequate or ineffective.•

Tolliver, 211 F.3d at 878 (emphasis in original).

             The bar against filing successive             §   2255 motions does not

render         §   2255 inadequate or ineffective so as to allow a

petitioner to invoke the savings clause of                       §   2255.   Tolliver,   211

F.3d at 878.             Nor does the time bar, the one-year limitations

period, for filing such motions. Pack, 218 F.3d at 452. Instead,



                                                   4
the savings clause of§ 2255 applies only to a claim "(i) that is

based on a retroactively applicable Supreme Court decision which

establishes that the petitioner may have been convicted of a

nonexistent offense and (ii) that was foreclosed by circuit law

at the time when the claim should have been raised in the

petitioner's trial, appeal, or first § 2255 motion."

Reyes-Requena v. United States, 243 F.3d 893, 904        (5th Cir.

2001).   The first prong is generally considered the "actual

innocence" requirement.    Id.

     When an applicant cannot satisfy the savings clause, the

proper disposition is dismissal of the      §   2241 application for

want of jurisdiction. Christopher v. Miles, 342 F.3d 378, 379,

385 (5th Cir. 2003); Lang v. Wilson, No. 4:16-CV-1018-0, 2018 WL

684890, at *3   (N.D. Tex. Feb. 1, 2018)

                                   IV.

                                 Analysis

     Relying on Esquivel-Quintana v. Sessions, 137 S. Ct. 1562

(2017), applicant argues that he is actually innocent of the

crimes of his conviction, because the victims were required to be

under 16, rather than 18, years of age. But Esquivel-Quintana has

no application here. In that case, the question was whether an

alien's prior statutory rape conviction qualified as "sexual

abuse of a minor" under the aggravated felony provisions of 8

                                    5
U.S.C.   §   llOl(a) (43), thereby making him removable under the

Immigration and Nationality Act ("INA"). The INA does not

expressly define "sexual abuse of a minor," so the court had to

engage in statutory construction. Esquivel-Quintana, 137 S. Ct.

at 1567-68. For purposes of the INA, the Supreme Court determined

that for a statutory rape offense to qualify as sexual abuse of a

minor, the victim must be younger than 16. Id. at 1570.

       In applicant's case, the operative statute is 18 U.S.C.

§   2252 and the term "minor" as used therein is defined in 18

U.S.C.   §   2256(1) as "any person under the age of eighteen years."

There is no need to engage in statutory construction and

Esquivel-Quintana does not apply.

                                   V.

                                  Order

      The court ORDERS that applicant's application under 28

U.S.C.   §   2241 be, and is hereby, dismissed for lack of

jurisdiction.

      SIGNED January 7, 2019.




                                    6
